DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a 371 of PCT/US2019/026787 filed 04/10/2019 and claims priority from provisional application 62/761,897 filed 04/10/2018.
 
Status of Claims
Claims 1-13 and 15-23 are pending and present for consideration.
Claims 14 and 24-36 are canceled.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/07/20 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, and 11 of USPN 10,150,258 B2 in view of Bellichi et al. (Bellichi) US 2018/0296367 A1. 
Both the instant claims and claims 1, 5, 8, 10, and 11 of USPN 10,150,258 B2 disclose a method of fabricating a structure comprising: providing a support material within which a structure material is deposited; wherein the support material is stationary at an applied stress level below a threshold shear stress level and flows at an applied shear stress level at or above the threshold shear stress level; wherein the support material is configured to physically support the structure material during 
USPN 10,150,258 B2 contains all the limitations of the instant claims except for a step of comparing the image of the replacement structure with the computer model. Bellichi teaches (Figs. 43-47; [0183]-[0184]) a method of fabricating a replacement structure including a step of comparing the image of the replacement structure (fig. 45A) with the computer model (fig. 45B), in the same field of endeavor, for the purpose of assessing the model’s likeness to the reference structure [0184].
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add a step of comparing the image of the replacement structure with the computer model in the method claimed in USPN 10,150,258 B2, as taught by Bellichi, in order to assess the model’s likeness to the reference biological structure.

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 30, 37, and 38 of copending application No. 16/169023, in view of Bellichi et al. (Bellichi) US 2018/0296367 A1. 
The instant claims and claims 28, 30, 37, and 38 of copending application No. 16/169023 disclose a method of fabricating a structure comprising: depositing a structure material into a support material; wherein the support material is configured to physically support the structure material during deposition of the structure material; wherein the support material is stationary at an applied stress level below a threshold shear stress level and flows at an applied shear stress level at or above the 
Application No. 16/169023 contains all the limitations of the instant claims except for a step of comparing the image of the replacement structure with the computer model. Bellichi teaches (Figs. 43-47; [0183]-[0184]) a method of fabricating a replacement structure including a step of comparing the image of the replacement structure (fig. 45A) with the computer model (fig. 45B), in the same field of endeavor, for the purpose of assessing the model’s likeness to the reference structure [0184].
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add a step of comparing the image of the replacement structure with the computer model in the method claimed in copending application No. 16/169023, as taught by Bellichi, in order to assess the model’s likeness to the reference biological structure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 recite the limitation "a patient" in line 2; however, Claim 2 (from which they depend) already sets forth a patient in line 2. Similarly, Claim16 recites the limitation "a patient" in line 2; however, Claim 1 (from which claim 16 depends) already sets forth a patient in line 2. Claims 3-7 and 16 are indefinite because it is unclear if Applicant is referring to the same patient as that of Claim 1 or to a different patient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-11, 13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (Feinberg)  US 2016/0167312 A1 (the reference is provided in the IDS dated 10/07/20) in view of Bellichi et al. (Bellichi) US 2018/0296367 A1.
Regarding Claim 1
depositing a structure material into a support material in the form of the replacement structure [0008],
wherein the support material is stationary at an applied stress level below a threshold shear stress level and flows at an applied shear stress level at or above the threshold shear stress level [0008];
wherein the support material is configured to physically support the structure material during deposition of the structure material [0008];
wherein the structure material comprises a fluid that transitions to a solid or semi-solid state after deposition [0008];
wherein the structure material comprises a contrast agent (Fig. 3A and [0064] describe the use of food coloring for visualization; Fig. 4B and [0066] describes a fluorescently-labeled structure material);
removing the support material ([0008] and [0039]); and 
inducing cross-linking of the structure material of the replacement structure ([0052] and [0053] describe the structure material being crosslinked); and
imaging the replacement structure according to the contrast agent (Figs 4B-4C and [0066] describe imaging the replacement structure, which is the fluorescently-labeled alginate structure, using confocal microscopy.)
Feinberg also discloses (Figs 4A-4B; [0065]-[0066]) a step of depositing a structure material into a support material in the form of the replacement structure (FIG. 4B shows a scaled-down FRESH printed vasculature 404 embedded within a support bath 406 with a US penny 408 for size reference) based upon a computer model generated from image data of the biological structure of the patient ([0065] describes:”…3D models of the right coronary arterial tree from a human heart can be scaled-down and printed using FRESH with high fidelity.  FIG. 4A shows a 3D CAD model 400 of the coronary 
However, Feinberg does not disclose a step of comparing the image of the replacement structure with the computer model.
Bellichi teaches (Figs. 43-47; [0183]-[0184]) a method of fabricating a replacement structure including a step of comparing the image of the replacement structure (fig. 45A) with the computer model (fig. 45B), in the same field of endeavor, for the purpose of assessing the model’s likeness to the reference biological structure [0184].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add a step of comparing the image of the replacement structure with the computer model to the method of Feinberg, as taught by Bellichi, in order to assess the model’s similarity to the reference biological structure.

Regarding Claim 2, Feinberg discloses [0065] a step obtaining the image data of the biological structure, and generating the computer model of the biological structure from the image data of the biological structure ([0065] describes:”…3D models of the right coronary arterial tree from a human heart can be scaled-down and printed using FRESH with high fidelity.  FIG. 4A shows a 3D CAD model 400 of the coronary artery vasculature from a human heart.  Coronary artery 3D models based on whole-body MRI imaging can be downloaded from a database that has 3D data for major arteries and veins in the body.)
However, Feinberg does not specify if the image data comes from the patient in question. Bellichi teaches (Figs. 13 and 23-27; [0160]-[0166] and [0178]) a method of fabricating a replacement structure including steps of obtaining the image data of the biological structure from the patient 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg such that the image data of the biological structure is obtained from the patient, as taught by Bellichi, in order to customize the replacement structure for each patient.


Regarding Claim 3, Feinberg does not disclose a step of obtaining the image data of the biological structure by scanning a patient with a CT scan. Bellichi teaches (Fig. 16; [0009]-[0011] and [0174]) a method of fabricating a replacement structure including a step of obtaining the image data of the biological structure by scanning a patient with a CT scan, in the same field of endeavor, for the purpose of providing a customized replacement structure for the patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of obtaining the image data of the biological structure by scanning a patient with a CT scan, as taught by Bellichi, in order to customize the replacement structure for the patient.


Regarding Claim 4, Feinberg does not explicitly disclose a step of obtaining the image data of the biological structure by scanning a patient with an MRI scan.
Bellichi teaches (Figs. 4 and 6; [0137]-[0138]) a method of fabricating a replacement structure including a step of obtaining the image data of the biological structure by scanning a patient with an 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, and to provide a step of obtaining the image data of the biological structure by scanning a patient with an MRI scan, as taught by Bellichi, in order to obtain a high fidelity replacement structure of an internal organ of a patient.

Regarding Claim 8, Feinberg discloses [0050] a replacement structure selected from the group consisting of a heart valve ([0050] discloses: “[A] wide range of 3D objects have been printed including geometric solids, vascular networks, whole organs such as the embryonic heart, and intricate scaffolds”; the limitation is met because an embryonic heart would contain a heart valve.)

Regarding Claim 9, Feinberg discloses [0050] a structure material comprising a hydrogel comprising a material selected from the group consisting of collagen, alginate, decellularized extracellular matrix material, fibrinogen, matrigel, and hyaluronic acid ([0050] discloses : “[A] range of materials using FRESH have been 3D printed, including alginate, collagen, fibrin, matrigel, photo-crosslinkable hyaluronic acid…”) 

Regarding Claim 10, Feinberg discloses ([0058]-[0060]) a support material comprising a hydrogel comprising a gelatin microparticle slurry ([0058] discloses: “FIG. 2 shows FRESH printing using a gelatin slurry as the thermo-reversible Bingham plastic support bath 202…” and “gelatin slurries may be blended in a common blender, resulting in a narrower distribution of smaller particles.”)

Regarding Claim 11, Feinberg discloses [0070] a step of applying a growth agent to the replacement structure ([0070] discloses: “…alginate is a suitable print material for some structures, […] alginate is not cell adhesive, and therefore may not be suitable for use in printing tissue engineering scaffold.  One option is to modify the alginate with cell adhesive polypeptides of proteins.  For example, alginate can be modified by the covalent linking of the arginine-glycine-aspartic acid (RGD) amino acid sequence to bind cells, or a wide range of other bioactive molecule.”) The Examiner submits that applying RGD peptide to the alginate replacement structure reads on the step of applying a growth agent to the replacement structure because RGD peptide promotes the binding and the subsequent growth of cells on the replacement structure.


Regarding Claim 13, Feinberg does not disclose a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure.
Bellichi teaches (Fig. 3A; [0125]-[0127]) a method of fabricating a replacement structure including a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure ([0126] describes: “…different flexibilities or rigidities of each zone 22 are provided based on the density or amount of material provided in each zone 22”; and [0127] describes: “...different flexibilities or rigidities of each zone 22 are provided based on the type of material used to form the scaffolding 12…”), in the same field of endeavor, for the purpose of providing a more accurate replicate of the patient's natural anatomy [0125].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure, as taught by Bellichi, in order to provide a more accurate replicate of the patient's natural anatomy.

Regarding Claim 15, Feinberg discloses (Fig. 4B; [0052] and [0066]) a step of imaging the replacement structure (printed vasculature) comprising capturing the image of the replacement structure (Fig. 4B) via an imaging technique, the imaging technique selected from the group consisting of CT, MRI, OCT, and laser scanning (with a laser scanning confocal microscope) ([0066] discloses: “[T]he printed vasculature 404 can be released intact from the thermo-reversible support bath 406 and imaged using a laser scanning confocal microscope to visualize the hollow lumen that is generated.”)

Regarding Claim 16, Feinberg does not disclose a step of surgically fitting the replacement structure in a patient from whom the image data of the biological structure was captured.
Bellichi teaches (Fig 14; [0171]-[0172]) a method of fabricating a replacement structure (a prosthesis) including a step of surgically fitting the replacement structure in a patient (Fig. 14, block 140) from whom the image data of the biological structure was captured (Fig. 14, block 134), in the same field of endeavor, for the purpose of providing a customized prosthesis for a patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of surgically fitting the replacement structure in a patient from whom the image data of the biological structure was captured, as taught by Bellichi, in order to provide a customized prosthesis for a patient.


Regarding Claim 17, Feinberg discloses ([0051]-[0052] and [0060]) a support material comprising a thermoreversible material (a gelatin slurry in the form of micronized particulates), and a step of removing the support material by heating the support material to a threshold temperature at which 

Regarding Claim 18, Feinberg discloses [0043] depositing the structure material into the support material such that a longitudinal axis of a striation of the deposited structure material is aligned with a predetermined direction to cause the replacement structure to exhibit anisotropic properties (the limitation is met because [0043] discloses: “…the fabricated structured can have three-dimensions, and the fabricated structure can have printed anisotropic mechanical properties in a direction that lie in XY plane.  For example, EFM can be used to print in the direction of nerve fibers in 3D, or in the direction of muscle fibers in 3D.”)

Regarding Claim 19, Feinberg discloses [0043] depositing the structure material in a non-planar direction to cause the replacement structure to exhibit anisotropic properties (the limitation is met because [0043] discloses: “[A] structure can also be printed in a non-planar fashion in a curved path, such as a helix […] the fabricated structured can have three-dimensions, and the fabricated structure can have printed anisotropic mechanical properties in a direction that lie in XY plane.”)

Regarding Claims 20 and 21, Feinberg discloses [0081]: “For example, skeletal muscle cells can be integrated into nanostructured fibers composed of the extracellular matrix protein, such as collagen.  This will result in a living cell thread composed entirely of cells and biopolymers, eliminating any synthetic polymers from the system.  Skeletal myoblasts can be seeded onto collagen fibers 3D printed with FRESH, or mixed with the collagen and FRESH printed directly as cell-laden fiber to create living muscle fiber threads of highly aligned muscle cells (the Examiner submits that the step determining a direction of a fiber of the biological structure, and depositing the structure material into the support material by depositing the structure material in a direction aligned with the direction of the fiber of the biological structure.) 
In the example cited above, however, Feinberg does not disclose a step of obtaining the image data of the biological structure from the patient, wherein the biological structure comprises a heart and the fiber comprises a muscle fiber. Feinberg teaches in the example described in [0079]: “FRESH can be used to engineer complex 3D heart tissue with a level of structure and functional performance that is difficult to create using alternative approaches.  To 3D print anatomically-optimized engineered cardiac tissues, a 3D computer model of the neonatal human ventricle may be built based on 3D MRI scans, which enables the use of computational modeling to optimize the tissue design to maximize performance as well as optimize the design for 3D printing.”
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a step of obtaining the image data of the biological structure from the patient to print muscle tissue for craniofacial repair, as taught by Feinberg in the example of heart muscle tissue, in order to optimize the tissue design and to maximize performance.


Regarding Claim 22, Feinberg discloses [0052] inducing cross-linking of the structure material of the replacement structure by selectively treating a portion of the replacement structure (the Examiner submits that a portion of the replacement structure may encompass the entire structure as broadly claimed) with the cross-linking agent such that cross-linking of the structure material is induced in that portion ([0052] discloses:“[A]lginate scaffolds are then 3D printed within the support bath, where the calcium ions crosslink the alginate and the gelatin mechanically supports the alginate.”)

Claim 23 amounts to a product-by- process claim. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this instance, Feinberg in view of Bellichi, discloses a product fabricated by the method of Claim 1 (refer to the rejection of Claim 1.) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Bellichi, as applied to Claim 2, and further in view of Redel et al. (Redel) US 2007/0265521 A1.
Regarding Claim 5, Feinberg does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with an OCT scan.
Redel teaches (Fig. 4; [0048]-[0050]) a system and a method of obtaining an image data of the biological structure by scanning a patient with an OCT scan, in the same field of image processing, for the purpose of improving visualization during a surgical intervention.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with an OCT scan, as taught by Redel, in order to improve visualization during a surgical intervention.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Bellichi, as applied to Claim 2, and further in view of Davis, US 2018/0296783 A1.
Regarding Claim 6, Feinberg does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with a laser scan.
Davis teaches [0064] a method of forming a face mask including a step of obtaining an image data of a human face by scanning a patient with a laser scan, in the field of 3D printing, for the purpose of providing matching contours of the human face for increased comfort [0063].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with a laser scan, as taught by Davis, in order to provide a customized replacement structure for the patient.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Bellichi, as applied to Claim 2, and further in view of Osypka, US 2017/0340336 A1.
Regarding Claim 7, Feinberg does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with an ultrasound scan.
Osypka teaches (Figures 5-9; [Abstract] and [0202]) a method of fabricating a medical closure device for a patient’s heart including a step of obtaining an image data of the biological structure by scanning a patient with an ultrasound scan [0202], in the field of heart surgery, for the purpose of providing a closure device optimally adapted to the morphology of the patient’s heart [0007].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with an ultrasound scan, as taught by Osypka, in order to provide a device optimally adapted to the patient’s morphology.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Bellichi, as applied to Claim 11, and as evidenced by Lee (Lee et al. The effect of injected RGD modified alginate on angiogenesis and left ventricular function in a chronic rat infarct model. Biomaterials, 2009. 30(5), pp.751-756.)
Regarding Claim 12, Feinberg discloses [0070] a step of applying a growth agent (RGD peptide) to the replacement structure. However, Feinberg does not explicitly disclose that the RGD peptide is   an angiogenesis-inducing agent. In the field of bioengineering, Lee teaches ([Abstract] and [Conclusion]) that RGD modified alginate enhances angiogenesis. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the RGD peptide of Feinberg is an angiogenesis-inducing agent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774


/JERRAH EDWARDS/         Supervisory Patent Examiner, Art Unit 3774